            Case 1:19-cv-11416-WGY Document 135 Filed 04/15/21 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION,         )
                                            )
                  Plaintiff,                )
                                            )
      v.                                    )                          Case No. 19-CV-11416 (WGY)
                                            )
HENRY B. SARGENT,                           )
FREDERICK M. MINTZ,                         )
ALAN P. FRAADE,                             )
JOSEPH J. TOMASEK and                       )
PATRICK GIORDANO,                           )
                                            )
                  Defendants.               )
___________________________________________ )

                           Joint Motion To Extend Certain Pretrial Deadlines
           Plaintiff Securities and Exchange Commission (the “Commission”) and defendants

Henry Sargent, Joseph Tomasek, and Patrick Giordano (collectively, the “Defendants”1) submit

this Joint Motion to Extend Certain Pretrial Deadlines. The relief sought herein would not alter

the date by which the Court has ordered the parties to be ready for trial—September 7, 2021. In

support of this motion, the parties state as follows:

           On February 16, 2021, the Court granted the parties’ joint motion to extend fact

discovery through March 22, 2021; ordered dispositive motions to be filed by May 20, 2021; and

ordered the parties to be ready for trial by September 7, 2021. See ECF Nos. 133-34. The

parties’ previous motion had included a pretrial schedule that culminated in a trial-ready date of

August 26, 2021. As noted, the Court set a trial ready date of September 7, 2021—12 days later

than the parties had proposed. Accordingly, the parties now seek to extend each pretrial deadline



1
    The Court entered final judgment against Alan Fraade and Frederick Mintz on September 14, 2020. (ECF 118).
        Case 1:19-cv-11416-WGY Document 135 Filed 04/15/21 Page 2 of 3




by 12 days (or 14 days if the 12th day falls on a Saturday). These adjustments would account for

the additional fact discovery that concluded on April 9th with the deposition of Defendant

Tomasek, but would not alter the Court’s trial-ready date of September 7, 2021. The parties’

proposed schedule (under which dispositive motions would be due on June 1, 2021, instead of

May 20, 2021) is below.

                                                    Previously Proposed       New Proposed
                                                    Deadlines                 Deadlines
                                                    (ECF No. 131)
 SEC Opening Expert Report(s) Due                   April 5, 2021             April 16, 2021
 Defendants Opening Expert Report(s) Due            April 19, 2021            May 3, 2021
 Defendants Rebuttal Expert Report(s) Due           April 26, 2021            May 10, 2021
 SEC Rebuttal Expert Report(s) Due                  May 6, 2021               May 18, 2021
 Deadline for Depositions of Experts                May 14, 2021              May 26, 2021
 Dispositive Motion Cutoff                          May 20, 2021              June 1, 2021
 Exhibit and Witness Lists for Trial Due            July 19, 2021             August 2, 2021
 Deposition Designations Due                        July 19, 2021             August 2, 2021
 Objections to Deposition Designations Due          July 26, 2021             August 9, 2021
 Objections to Exhibit Lists Due                    July 26, 2021             August 9, 2021
 Counter Deposition Designations Due                August 2, 2021            August 16, 2021
 Motions in Limine/Daubert Motions Due              August 2, 2021            August 16, 2021
 Ready for Trial                                    August 26, 2021           September 7, 2021



                                                    Respectfully submitted,

                                                    SECURITIES AND EXCHANGE
                                                    COMMISSION

                                                    By its Attorneys,

                                                    /s/ David J. D’Addio
                                                    Eric. A. Forni (Mass. Bar No. 669685)
                                                    David J. D’Addio (Mass. Bar No. 665790)
                                                    Senior Trial Counsel
                                                    Jonathan R. Allen (Mass. Bar No. 680729)
                                                    Senior Enforcement Counsel
                                                    Boston Regional Office
                                                    33 Arch Street
                                                    Boston, MA 02110


                                                2
        Case 1:19-cv-11416-WGY Document 135 Filed 04/15/21 Page 3 of 3




 HENRY B. SARGENT                                     JOSEPH J. TOMASEK

 By his attorneys,                                    By his attorney,

 /s/ Peter R. Ginsburg                                /s/ Jason Moreau
 Peter R. Ginsburg                                    Jason C. Moreau
 Michelman & Robinson LLP                             Armstrong Teasdale
 800 Third Avenue, 24th Floor                         225 Franklin Street
 New York, NY 10022                                   Boston, MA 02110
 212-730-7700                                         jmoreau@attlp.com
 pginsberg@mrllp.com                                  (617) 256-1051

 David E. Danovitch
 Luke M. Breckenridge                                 PATRICK GIORDANO
 Sullivan & Worcester LLP
 1633 Broadway, 32nd Floor                            By his attorney,
 New York, NY 10019
 ddanovitch@sullivanlaw.com                           /s/ Timothy Cornell
 212-660-3000                                         Timothy Cornell
                                                      Cornell Dolan, P.C.
                                                      One International Place, Suite 1400
                                                      Boston, MA 02110
                                                      tcornell@cornelldolan.com
                                                      617-535-7763

Dated: April 15, 2021



                                       Certificate of Service

        I, David J. D’Addio, certify that on April 15, 2021, I filed the foregoing motion
electronically with the Court. The filing will be sent to the registered participants as identified on
the Notice of Electronic Filing and may also be accessed through the Court’s ECF system.


                                               /s/ David J. D’Addio
                                               David J. D’Addio




                                                  3
